               Fill in this information to identify your case and this filing:

 Debtor 1                    Luis Alberto Orduno Atondo
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Alma Rosa Orduno
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     DISTRICT OF ARIZONA, PHOENIX DIVISION

 Case number            2:21-bk-02088-BKM                                                                                                                    Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply


        4739 N 50th Ave
                                                                               Single-family home                             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Phoenix                           AZ        85031-1322                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                              $230,000.00                 $230,000.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                   Debtor 1 only                              Fee Simple
        Maricopa                                                                   Debtor 2 only
        County                                                                 Debtor 1 and Debtor 2 only
                                                                                   At least one of the debtors and another
                                                                                                                                Check    if this is community property
                                                                                                                                 (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Legal description:
                                                                            Lot 2155, Maryvale Terrace Unit Two-C, according to the plat of record in
                                                                            the office of the County Recorder of Maricopa County, Arizona, in Book
                                                                            68 of Maps, page 24




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
               Case 2:21-bk-02088-BKM                                  Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                           Desc
                                                                       Main Document    Page 1 of 22
 Debtor 1
 Debtor 2        Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                                      Case number (if known)          2:21-bk-02088-BKM

       If you own or have more than one, list here:
 1.2                                                                 What is the property? Check all that apply

       Street address, if available, or other description
                                                                           Single-family home                               Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
                                                                           Duplex or multi-unit building
                                                                                                                             Creditors Who Have Claims Secured by Property .
                                                                           Condominium or cooperative

                                                                           Manufactured or mobile home
                                                                                                                             Current value of the         Current value of the
                                                                           Land                                             entire property?             portion you own?
       City                             State           ZIP Code           Investment property                                      $22,200.00                    $22,200.00
                                                                        Timeshare                                           Describe the nature of your ownership interest
                                                                           Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                           Debtor 1 only
       Puerto Penasco, So                                                  Debtor 2 only
       County                                                           Debtor 1 and Debtor 2 only
                                                                           At least one of the debtors and another
                                                                                                                              Check    if this is community property
                                                                                                                               (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:

                                                                     timeshare in Puerto Penasco, Sonora, Mexico at the Mayan Palace


       If you own or have more than one, list here:
 1.3                                                                 What is the property? Check all that apply

       Street address, if available, or other description
                                                                           Single-family home                               Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
                                                                           Duplex or multi-unit building
                                                                                                                             Creditors Who Have Claims Secured by Property .
                                                                           Condominium or cooperative

                                                                           Manufactured or mobile home
                                                                                                                             Current value of the         Current value of the
                                                                        Land                                                entire property?             portion you own?
       City                             State           ZIP Code           Investment property                                        $2,000.00                    $2,000.00
                                                                           Timeshare
                                                                                                                             Describe the nature of your ownership interest
                                                                           Other                                            (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one          a life estate), if known.
                                                                           Debtor 1 only
       Magdalena, Sonora,                                                  Debtor 2 only
       County                                                           Debtor 1 and Debtor 2 only                              Check if this is community property
                                                                           At least one of the debtors and another
                                                                                                                                (see instructions)
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:

                                                                     Empty Lot in Magdalena, Sonora, Mexico




Official Form 106A/B                                                    Schedule A/B: Property                                                                             page 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 2:21-bk-02088-BKM                               Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                              Desc
                                                                   Main Document    Page 2 of 22
 Debtor 1
 Debtor 2          Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                                      Case number (if known)    2:21-bk-02088-BKM

        If you own or have more than one, list here:
 1.4                                                                     What is the property? Check all that apply

        Street address, if available, or other description
                                                                                 Single-family home                           Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                 Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property .
                                                                                 Condominium or cooperative

                                                                                 Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
                                                                             Land                                             entire property?           portion you own?
        City                             State           ZIP Code                Investment property                                    unknown                     unknown
                                                                                 Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                 Other                                        (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one        a life estate), if known.
                                                                                 Debtor 1 only
        Apache                                                                   Debtor 2 only
        County                                                                   Debtor 1 and Debtor 2 only
                                                                             At least one of the debtors and another           Check    if this is community property
                                                                                                                                 (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:

                                                                         Empty land; 13.8 acres; value is unknown; will surrender debtor's
                                                                         interest;

                                                                         Assessor's Parcel 206-10-434

                                                                         Legal Description:
                                                                         Subdivision: ARIZONA PARK ESTATES UNIT II Lot: 434 Section: 22
                                                                         Township: 18N Range: 28E SE4


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                         $254,200.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1     Make:         Toyota                                      Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
          Model:        Tundra 2WD                                   Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
          Year:         2019                                         Debtor 2 only                                            Current value of the       Current value of the
          Approximate mileage:                        17000         Debtor 1 and Debtor 2 only                                entire property?           portion you own?
          Other information:                                         At least one of the debtors and another
         Toyota Tundra 2019
                                                                    Check if this is community property                               $38,000.00                  $38,000.00
                                                                       (see instructions)




Official Form 106A/B                                                         Schedule A/B: Property                                                                         page 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
               Case 2:21-bk-02088-BKM                               Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                              Desc
                                                                    Main Document    Page 3 of 22
 Debtor 1
 Debtor 2         Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                              Case number (if known)     2:21-bk-02088-BKM

  3.2    Make:      Lexus                                   Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     IS 250                                   Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:      2007                                     Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                154360          Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                 At least one of the debtors and another
        2007 Lexus IS250
                                                             Check if this is community property                                $7,700.00                       $0.00
                                                               (see instructions)



  3.3    Make:     Chevrolet                                Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Suburban 1500 2WD                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:     2003                                      Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:     250000                    Debtor 1 and Debtor 2 only                                entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        2003 Chevrolet Suburban
                                                             Check if this is community property                                  $800.00                    $800.00
                                                               (see instructions)



  3.4    Make:                                              Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:                                               Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                               Debtor 1 and Debtor 2 only                                entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        2002 Aztek trailer
                                                             Check if this is community property                                  $800.00                    $800.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $39,600.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                    two sofas, one dining table, six chairs, one desk, three beds, one
                                    lamp, one coffee table, linens, kitchen utensils and small
                                    appliances                                                                                                                 $840.00

                                    hand tools                                                                                                                  $30.00

                                    one bicycle                                                                                                                 $30.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case 2:21-bk-02088-BKM                            Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                            Desc
                                                            Main Document    Page 4 of 22
 Debtor 1
 Debtor 2          Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                                         Case number (if known)   2:21-bk-02088-BKM

7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.        Describe.....
                                           computer and printer                                                                                                     $200.00

                                           four televisions, two cellphones, radio, camara                                                                          $570.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.       Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.       Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.        Describe.....
                                           men's and women's clothing                                                                                               $710.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.        Describe.....
                                           one watch, three rings                                                                                                   $425.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                             $2,805.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                          Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
Official Form 106A/B                                                                   Schedule A/B: Property                                                           page 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 2:21-bk-02088-BKM                                        Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                    Desc
                                                                           Main Document    Page 5 of 22
 Debtor 1
 Debtor 2        Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                              Case number (if known)    2:21-bk-02088-BKM

                                                                                                                  cash on hand                      $5,600.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                        17.1.                              Chase                                                                    $1,855.00



                                        17.2.                              ITS wages paid on card                                                   $2,800.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
   Yes..................           Institution or issuer name:
                                                O'Reilly stocks                                                                                     $2,677.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                        Type of account:                   Institution name:
                                                                           401k                                                                    $14,471.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...



Official Form 106A/B                                                  Schedule A/B: Property                                                            page 6
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 2:21-bk-02088-BKM                             Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                    Desc
                                                              Main Document    Page 6 of 22
 Debtor 1
 Debtor 2       Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                         Case number (if known)      2:21-bk-02088-BKM

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.    Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.    Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
    Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

                                                        2017 (Arizona) 2020 (Arizona and federal);
                                                            value is unknown                                                                                $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.    Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
    Yes. Name the insurance company of each policy and list its value.
                                        Company name:                                          Beneficiary:                              Surrender or refund
                                                                                                                                         value:
                                        Primerica life insurance                                                                                           $0.00

                                        Car insurance with Progressive                                                                                     $0.00

                                        homeowner's insurance with American
                                        Family                                                                                                             $0.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.    Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.    Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.    Describe each claim.........


Official Form 106A/B                                              Schedule A/B: Property                                                                    page 7
Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case 2:21-bk-02088-BKM                            Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                      Desc
                                                            Main Document    Page 7 of 22
 Debtor 1
 Debtor 2         Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                                                       Case number (if known)   2:21-bk-02088-BKM

35. Any financial assets you did not already list
    No
    Yes.       Give specific information..
                                                             unpaid wages                                                                                                    $1,400.00

                                                             unpaid wages codebtor                                                                                           $1,520.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                 $30,323.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
    Yes. Give specific information.........
                                               C and B Auto Sales, LLC- I left the LLC. Upon information and belief
                                               the LLC kept incurring debt for C and B Auto Sales, LLC without
                                               updating creditors that I was no longer a member. All statements
                                               were arriving at 2902 W Buckeye Rd, Phoenix, AZ 85009. I did not
                                               have access to that location as I was no longer a member of the LLC
                                               (I withdrew from it and it was registered with the Arizona Corporation
                                               Commission as an Amendment to the LLC). I am unaware of the value
                                               of the claim.                                                                                                                 unknown


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $254,200.00
 56. Part 2: Total vehicles, line 5                                                                           $39,600.00
 57. Part 3: Total personal and household items, line 15                                                       $2,805.00
 58. Part 4: Total financial assets, line 36                                                                  $30,323.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $72,728.00              Copy personal property total          $72,728.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $326,928.00



Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 8
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-02088-BKM                                      Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                                   Desc
                                                                        Main Document    Page 8 of 22
              Fill in this information to identify your case:

 Debtor 1                 Luis Alberto Orduno Atondo
                          First Name                        Middle Name                    Last Name

 Debtor 2                  Alma Rosa Orduno
 (Spouse if, filing)      First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, PHOENIX DIVISION

 Case number           2:21-bk-02088-BKM
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.          11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
                                                                                                                                  Ariz. Rev. Stat. § 33-1101(A)
      4739 N 50th Ave
                                                                   $230,000.00                                 $150,000.00
      Phoenix AZ, 85031-1322                                                                 100% of fair market value, up to
      County : Maricopa                                                                       any applicable statutory limit
      Line from Schedule A/B: 1.1

      Toyota                                                                                                                      Ariz. Rev. Stat. § 33-1125(8)
      Tundra 2WD
                                                                     $38,000.00                                    $6,000.00
      2019                                                                                   100% of fair market value, up to
      17000                                                                                   any applicable statutory limit
      Line from Schedule A/B: 3.1

      Chevrolet                                                                                                                   Ariz. Rev. Stat. § 33-1125(8)
      Suburban 1500 2WD
                                                                          $800.00                                    $800.00
      2003                                                                                   100% of fair market value, up to
      250000                                                                                  any applicable statutory limit
      Line from Schedule A/B: 3.3

      two sofas, one dining table, six                                                                                            Ariz. Rev. Stat. § 33-1123
      chairs, one desk, three beds, one
                                                                          $840.00                                    $840.00
      lamp, one coffee table, linens,                                                        100% of fair market value, up to
      kitchen utensils and small                                                              any applicable statutory limit
      appliances
      Line from Schedule A/B: 6.1



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                           page 1 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 2:21-bk-02088-BKM                           Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                         Desc
                                                               Main Document    Page 9 of 22
 Debtor 1
 Debtor 2    Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                          Case number (if known)     2:21-bk-02088-BKM
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     hand tools                                                                                                                Ariz. Rev. Stat. § 33-1123
     Line from Schedule A/B: 6.2
                                                                       $30.00                                   $30.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     one bicycle                                                                                                               Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 6.3
                                                                       $30.00                                   $30.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     computer and printer                                                                                                      Ariz. Rev. Stat. § 33-1125(7)
     Line from Schedule A/B: 7.1
                                                                      $200.00                                  $200.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     four televisions, two cellphones,                                                                                         Ariz. Rev. Stat. § 33-1123
     radio, camara
                                                                      $570.00                                  $570.00
     Line from Schedule A/B: 7.2                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     men's and women's clothing                                                                                                Ariz. Rev. Stat. § 33-1125(1)
     Line from Schedule A/B: 11.1
                                                                      $710.00                                  $710.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Chase                                                                                                                     Ariz. Rev. Stat. §
     Line from Schedule A/B: 17.1
                                                                   $1,855.00                                   $600.00
                                                                                                                               33-1126(A)(9)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     401k                                                         $14,471.00                                                  11 USC 522(b)(3)(C); Ariz.
     Line from Schedule A/B: 21.1                                                                                              Rev. Stat. § 33-1126(B)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     unpaid wages                                                                                                              Ariz. Rev. Stat. § 33-1131(B)
     Line from Schedule A/B: 35.1
                                                                   $1,400.00                                       75%
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     unpaid wages codebtor                                                                                                     Ariz. Rev. Stat. § 33-1131(B)
     Line from Schedule A/B: 35.2
                                                                   $1,520.00                                       75%
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 2:21-bk-02088-BKM                          Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                         Desc
                                                            Main Document   Page 10 of 22
              Fill in this information to identify your case:

 Debtor 1                   Luis Alberto Orduno Atondo
                            First Name                       Middle Name                     Last Name

 Debtor 2                   Alma Rosa Orduno
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:             DISTRICT OF ARIZONA, PHOENIX DIVISION

 Case number           2:21-bk-02088-BKM
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Arizona Fcu                              Describe the property that secures the claim:                 $38,098.00               $38,000.00                $98.00
         Creditor's Name
                                                  2019 Toyota Tundra 2WD
                                                  Toyota Tundra 2019
                                                  As of the date you file, the claim is: Check all that
         333 N 44th St                            apply.
         Phoenix, AZ 85008-6568                    Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                  An agreement you made (such as mortgage or secured
 Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
 Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred          2019-09                    Last 4 digits of account number       0300




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 2:21-bk-02088-BKM                           Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                             Desc
                                                               Main Document   Page 11 of 22
 Debtor 1 Luis Alberto Orduno Atondo                                                                       Case number (if known)          2:21-bk-02088-BKM
              First Name                  Middle Name                     Last Name
 Debtor 2 Alma Rosa Orduno
              First Name                  Middle Name                     Last Name


 2.2    Select Portfolio Svcin                     Describe the property that secures the claim:                   $36,697.00                $230,000.00               $0.00
        Creditor's Name
                                                   4739 N 50th Ave, Phoenix, AZ
                                                   85031-1322
                                                   Legal description: Lot 2155,
                                                   Maryvale Terrace Unit Two-C,
                                                   according to the plat of record in
                                                   the office of the County Recorder of
                                                   Maricopa County, Arizona, in Book
        10401 Deerwood Park
                                                   68 of Maps, page 24
        Blvd                                       As of the date you file, the claim is: Check all that
        Jacksonville, FL                           apply.
        32256-5007                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
 xCheck if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2006-03-28                  Last 4 digits of account number        8253


 Add the dollar value of your entries in Column A on this page. Write that number here:                                   $74,795.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                  $74,795.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.2
           SPS
           Select Portfolio Servicing, Inc                                                          Last 4 digits of account number   8253
           PO Box 65250
           Salt Lake City, UT 84165-0250

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.2
           Tiffany & Bosco
           2525 E Camelback Rd Ste 300                                                              Last 4 digits of account number   8253
           Phoenix, AZ 85016-4237




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                                page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 2:21-bk-02088-BKM                              Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                                  Desc
                                                               Main Document   Page 12 of 22
      Fill in this information to identify your case:

 Debtor 1                  Luis Alberto Orduno Atondo
                           First Name                        Middle Name                         Last Name

 Debtor 2                  Alma Rosa Orduno
 (Spouse if, filing)       First Name                        Middle Name                         Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA, PHOENIX DIVISION

 Case number           2:21-bk-02088-BKM
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          Affirm Inc                                             Last 4 digits of account number         5R17                                                         $285.00
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?             2020-11
              650 California St Fl 12
              San Francisco, CA 94108-2716
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
               Debtor 2 only                                         Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

              Check if this claim is for a     community             Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  
                                                                     x Other. Specify




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                        G7939
              Case 2:21-bk-02088-BKM                           Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                                     Desc
                                                               Main Document   Page 13 of 22
 Debtor 1
 Debtor 2 Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                                 Case number (if known)         2:21-bk-02088-BKM

 4.2       Automotive Finance Corporation                          Last 4 digits of account number                                                             $398,000.00
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?
           13085 Hamilton Crossing Blvd Ste
           300
           Carmel, IN 46032-1431
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                          Contingent
            Debtor 2 only                                          Unliquidated
            Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                  Student loans
           debt                                                     Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims
           No                                                      Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                   
                                                                   x
                                                                     Other. Specify


 4.3       Bank of America                                         Last 4 digits of account number                                                              $11,077.06
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?
           PO Box 982284
           El Paso, TX 79998-2284
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                          Contingent
            Debtor 2 only                                          Unliquidated
            Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
           x Check if this claim is for a
                                            community              Student loans
           debt                                                     Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims

           No                                                      Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                   
                                                                   x Other. Specify



 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Rubin & Levin, PC                                           Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 135 N Pennsylvania St Ste 1400                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46204-2489
                                                             Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                  6a.      $                         0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.      $                         0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.      $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.      $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.      $                         0.00

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 2:21-bk-02088-BKM                            Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                                   Desc
                                                             Main Document   Page 14 of 22
 Debtor 1
 Debtor 2 Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                            Case number (if known)    2:21-bk-02088-BKM

                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.     $                      0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                            $                409,362.06

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.     $                409,362.06




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
          Case 2:21-bk-02088-BKM                             Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                 Desc
                                                             Main Document   Page 15 of 22
              Fill in this information to identify your case:

 Debtor 1                 Luis Alberto Orduno Atondo
                          First Name                         Middle Name              Last Name

 Debtor 2                 Alma Rosa Orduno
 (Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA, PHOENIX DIVISION

 Case number           2:21-bk-02088-BKM
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.     You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.2
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.3
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.4
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.5
           Name


           Number       Street

           City                                     State                  ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 2:21-bk-02088-BKM                           Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                        Desc
                                                               Main Document   Page 16 of 22
              Fill in this information to identify your case:

 Debtor 1                   Luis Alberto Orduno Atondo
                            First Name                           Middle Name         Last Name

 Debtor 2                   Alma Rosa Orduno
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA, PHOENIX DIVISION

 Case number           2:21-bk-02088-BKM
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
      Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
      Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                Yes.

                       In which community state or territory did you live?           AZ               . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         C and B Auto Sales, LLC                                                                Schedule D, line
                2902 W Buckeye Rd                                                                     Schedule E/F, line          4.2
                Phoenix, AZ 85009-5737
                                                                                                       Schedule G
                                                                                                      Automotive Finance Corporation



    3.2         C and B Auto Sales, LLC                                                                Schedule D, line
                2902 W Buckeye Rd                                                                     Schedule E/F, line          4.3
                Phoenix, AZ 85009-5737
                                                                                                       Schedule G
                                                                                                      Bank of America




Official Form 106H                                                               Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 2:21-bk-02088-BKM                               Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                             Desc
                                                                   Main Document   Page 17 of 22
Fill in this information to identify your case:

Debtor 1                      Luis Alberto Orduno Atondo

Debtor 2                      Alma Rosa Orduno
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA, PHOENIX DIVISION

Case number               2:21-bk-02088-BKM                                                                Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation              electrician                                  labor
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         Austin Electric LLC                          Oreilly Auto Enterprises

       Occupation may include student or Employer's address
                                                                     1418 N Eliseo C Felix Jr Way                 7000 W Latham St
       homemaker, if it applies.
                                                                     Avondale, AZ 85323                           Phoenix, AZ 85043-1300

                                             How long employed there?           1 years and 3 months                       14 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $         4,616.80        $         3,450.87

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      4,616.80               $   3,450.87




          Case
Official Form 106I 2:21-bk-02088-BKM                  Doc 23 Filed  04/16/21
                                                                 Schedule           Entered 04/16/21 21:13:53
                                                                          I: Your Income                                                     Descpage 1
                                                      Main Document     Page 18 of 22
Debtor 1
Debtor 2   Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                         Case number (if known)    2:21-bk-02088-BKM


                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                       4.         $      4,616.80       $         3,450.87

5.   List all payroll deductions:
     5a.   Tax, Medicare, and Social Security deductions                                    5a.        $        835.95       $           517.75
     5b.   Mandatory contributions for retirement plans                                     5b.        $          0.00       $             0.00
     5c.   Voluntary contributions for retirement plans                                     5c.        $          0.00       $             0.00
     5d.   Required repayments of retirement fund loans                                     5d.        $          0.00       $             0.00
     5e.   Insurance                                                                        5e.        $          0.00       $             0.00
     5f.   Domestic support obligations                                                     5f.        $          0.00       $             0.00
     5g.   Union dues                                                                       5g.        $          0.00       $             0.00
     5h.   Other deductions. Specify:                                                       5h.+       $          0.00 +     $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                         6.     $            835.95       $           517.75
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.     $          3,780.85       $       2,933.12
8.   List all other income regularly received:
     8a.    Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                             8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                             8b.        $              0.00   $                0.00
     8c.    Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                            8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                          8d.        $              0.00   $                0.00
     8e.    Social Security                                                                 8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                        8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                       8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                               9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                        10. $            3,780.85 + $       2,933.12 = $            6,713.97
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $           6,713.97
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




          Case
Official Form 106I 2:21-bk-02088-BKM               Doc 23 Filed  04/16/21
                                                              Schedule           Entered 04/16/21 21:13:53
                                                                       I: Your Income                                                         Descpage 2
                                                   Main Document     Page 19 of 22
Fill in this information to identify your case:

Debtor 1                Luis Alberto Orduno Atondo                                                           Check if this is:
                                                                                                              An amended filing
Debtor 2                Alma Rosa Orduno                                                                      A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA, PHOENIX DIVISION                                      MM / DD / YYYY

Case number           2:21-bk-02088-BKM
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’  s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’
                                                                                                                        age
                                                                                                                                 s      Does dependent
                                                                                                                                        live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            son                                  21              Yes
                                                                                                                                         No
                                                                                   son                                  20              Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                           911.14

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                           0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                           0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                         100.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                           0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                           0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 2:21-bk-02088-BKM                         Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                          Desc
                                                       Main Document   Page 20 of 22
Debtor 1
Debtor 2     Orduno Atondo, Luis Alberto & Orduno, Alma Rosa                                           Case number (if known)       2:21-bk-02088-BKM

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              400.00
      6b. Water, sewer, garbage collection                                                     6b. $                                               150.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              300.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                            1,100.00
8.    Childcare and children’     s education costs                                              8. $                                                0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                              240.00
10.   Personal care products and services                                                      10. $                                               100.00
11.   Medical and dental expenses                                                              11. $                                                80.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               680.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               100.00
14.   Charitable contributions and religious donations                                         14. $                                               100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               253.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                                  0.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                  0.00
      17c. Other. Specify:                                                                    17c. $                                                  0.00
      17d. Other. Specify:                                                                    17d. $                                                  0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       4,514.14
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       4,514.14
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               6,713.97
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              4,514.14

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                               2,199.83

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
      Yes.               Explain here: We will be getting health insurance through work which will reduce our disposable income.
                          We think it will reduce it by about $380 dollars or so as it was what I paid before. We will amend this
                          once we get the health insurance to reflect the change.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
       Case 2:21-bk-02088-BKM                         Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                                 Desc
                                                      Main Document   Page 21 of 22
      Fill in this information to identify your case:

Debtor 1                    Luis Alberto Orduno Atondo
                            First Name             Middle Name             Last Name

Debtor 2                    Alma Rosa Orduno
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      DISTRICT OF ARIZONA, PHOENIX DIVISION

Case number              2:21-bk-02088-BKM
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Luis Alberto Orduno Atondo                                    X   /s/ Alma R. Orduno
             Luis Alberto Orduno Atondo                                        Alma Rosa Orduno
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       April 15, 2021                                         Date    April 15, 2021




             Case 2:21-bk-02088-BKM                  Doc 23 Filed 04/16/21 Entered 04/16/21 21:13:53                                    Desc
                                                     Main Document   Page 22 of 22
